                          United States District Court
                        Western District of North Carolina
                               Statesville Division

      Phillip Tyrone Morrison,        )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               5:13-cv-00084-FDW
                                      )                 5:03-cr-00004-20
                 vs.                  )
                                      )
      United States of America,       )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 12, 2019 Order.

                                               June 12, 2019
